 

 

Sy

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RAPAPORT and MICHAEL DAVID
PRODUCTIONS, INC.,

Plewmreifrs,
ORDER
- against =

18 Civ. 8783 (NRB)
BARSTOOL SPORTS, INC., ADAM SMITH,
KEVIN CLANCY, ERIC NATHAN, and DAVID
PORTNOY,

Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Court has reviewed the parties’ letters of February 19
and February 25, 2020. Based on that review, it is clear that
both parties are willing to proceed without disclosing the identity
and place of employment of the Protected Witness and without
rélying on any of the Protected Witness’ deposition testimony.
Accordingly, counsel shall remain bound by the Attorneys’ Eyes
Only stipulation and the parties are prohibited from using the
Protected Witness’ deposition testimony in any way. All
references to the Protected Witness or his deposition testimony
shall be removed from all expert reports, and, to the extent that
any experts have learned any information about the Protected

Witness, counsel shall inform those experts that they are barred
 

from disclosing that information to anyone.

Dated: New York, New York
February £@, 2020

   

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
